Citation Nr: 0216972	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  01-00 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
peptic ulcer disease.

2.  Entitlement to a rating in excess of 10 percent for 
malnutrition.

(The issue of entitlement to service connection for ischemic 
heart disease will be addressed in a later decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and W.C.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The veteran served on active duty from October 1941 to 
September 1942 and was a prisoner of war (POW) from May 7, 
1942, to September 24, 1942.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions dated in February and August 2000 by the Manila, 
the Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2001 the 
veteran perfected his appeal as to the issues of entitlement 
to service connection for ischemic heart disease and 
evaluations in excess of 10 percent for peptic ulcer disease 
and malnutrition.

[The Board is undertaking additional development on the 
issue of entitlement to service connection for ischemic 
heart disease pursuant to the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 38 C.F.R. § 20.903 (2002).  After giving 
notice and reviewing the appellant's response to the notice, 
the Board will prepare a separate decision addressing this 
issue.]


FINDINGS OF FACT

1.  The veteran's service-connected peptic ulcer disease is 
no more than mild. 

2.  The veteran's service-connected malnutrition is 
manifested by nonspecific complaints of decreased appetite, 
weight loss, abdominal discomfort, and weakness, without 
evidence of stomatitis, achlorhydria, diarrhea, or 
symmetrical dermatitis.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for peptic ulcer 
disease is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.114, 
Diagnostic Code 7305 (2002).
2.  A rating in excess of 10 percent for malnutrition is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.88b, Diagnostic 
Code 6315 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA provisions by correspondence dated in January 
2002 and in an April 2002 supplemental statement of the 
case.  The RO has advised the veteran of the evidence 
necessary to substantiate his claim by various documents 
during the course of this appeal.  For example, he was 
advised of the applicable law and regulations and, in 
essence, the deficiencies of his claims in the February 
2000, August 2000, and April 2002 rating decisions, the 
October 2000 statement of the case, and the April and July 
2002 supplemental statements of the case.  These documents 
adequately notified the veteran of the evidence necessary to 
substantiate the matters on appeal and of the action to be 
taken by VA.  The veteran was notified that he was 
responsible for submitting information relating to relevant 
treatment and that VA would secure all available medical 
records.  He did so, and the available medical evidence was 
obtained.  He was advised of his right to a personal 
hearing, and testified at a hearing in April 2001.  He was 
provided VA examinations to determine if he met the 
requirements for a higher rating.  As the veteran has been 
kept apprised of what he must show to prevail in his claims, 
what information and evidence he is responsible for, and 
what evidence VA must secure, there is no further duty to 
notify.  See Generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  
In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The veteran underwent 
VA compensation examinations pertinent to his claims in 
October 2001.  The Board finds that medical evidence 
sufficient for equitable determinations on the matters 
addressed below has been obtained.

In the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. 
§ 4.2.

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings 
for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall 
be assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

In exceptional cases where evaluations provided by the 
Rating Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  

I.  Peptic Ulcer Disease

The Rating Schedule provides disability ratings for duodenal 
ulcers which are mild with recurring symptoms once or twice 
yearly (10 percent); moderate with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration or with continuous moderate manifestations (20 
percent); or moderately severe with less than a severe 
disability but with impairment of health manifested by 
anemia and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year (40 percent).  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

On VA examination in June 1994 the veteran complained of a 
history of epigastric pain since World War II.  He claimed 
the pain was worse after meals, but denied gastrointestinal 
bleeding or loose bowel movements.  The examiner noted the 
veteran's weight was 46.3 kilograms (kg) and that he was 
poorly nourished.  His abdomen was scaphoid with evidence of 
epigastric tenderness.  An upper gastrointestinal study 
revealed chronic pyloroduodenal peptic disease with a small 
penetrating ulcer and medial sulcus of the duodenal bulb.

A May 1998 private medical certificate noted that in January 
1991 the veteran was hospitalized and treated for severe 
anemia secondary to a bleeding peptic ulcer.  

On VA examination in May 1998 the veteran complained of 
gnawing epigastric pain precipitated by hunger with 
nighttime distress occurring 6 times per month and lasting 
approximately one hour.  He denied vomiting, hematemesis or 
melena, or circulatory disturbance after meals.  He reported 
bowel movements once per day and stated he took one cap of 
Maalox twice per day to treat his disorder.  The examiner 
noted the veteran's abdomen was scaphoid with evidence of 
epigastric distress.  His weight was 45.3 kg.  Laboratory 
studies revealed hemoglobin below the normal reference 
range.  The diagnosis was chronic pyloroduodenal peptic 
disease with a small penetrating ulcer and moderate to 
severe malnutrition.

On VA examination in December 1999, the veteran complained 
of colicky to pricking right quadrant pain approximately 3 
to 5 times per month.  He reported he used Maalox to treat 
the disorder.  He denied vomiting, hematemesis or melena, or 
circulatory disturbance after meals.  The examiner noted the 
veteran's abdomen was scaphoid with evidence of epigastric 
distress.  His weight was 44.54 kg.  Laboratory studies 
revealed hemoglobin within the normal reference range.  The 
diagnosis was history of chronic peptic ulcer disease with 
no active bleeding at the time of the examination.  

A May 2000 private medical certificate noted that the 
veteran was hospitalized for a day on May 16, 2000, and 
treated for disorders including acid peptic disease.  10 
days later he was seen in a clinic for peptic ulcer disease 
and ischemic heart disease.

On VA examination in October 2001 the veteran complained of 
intermittent epigastric pain 3 times per week, relieved by 
Maalox.  He reported occasional vomiting but denied 
hematemesis or melena, circulatory disturbance after meals, 
and diarrhea or constipation.  His weight was 44.8 kg.  The 
examiner noted the veteran's abdomen was scaphoid with 
slight tenderness over the epigastrium.  The diagnosis was 
chronic antroduodenal peptic ulcer disease with ulcer niches 
but no present evidence of anemia.
A January 2002 private medical opinion noted the veteran had 
been under the care of the physician from June 1999 to 
January 2002.  He was treated for intermittent vague to 
severe abdominal pain due to duodenal ulcer.  In June 1999 
he complained of intermittent epigastric pain which caused 
him to double over.  In March 2000 he complained of 
continued abdominal pain, and in January 2001 he reported 
very severe abdominal pain.  

Based upon a review of the record, the Board finds 
persuasive medical evidence demonstrates the veteran's 
service-connected peptic ulcer disease is presently 
manifested by no more that mild symptoms without evidence of 
a moderate disability with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations.  There 
is no evidence of an impairment of health manifested by 
anemia and weight loss or recurrent incapacitating episodes.  
In fact, the recent medical evidence shows the veteran's 
only present symptom of peptic ulcer disease is epigastric 
pain that is relieved by medication.  Records show he 
actually had a slight weight gain between his December 1999 
and October 2001 VA examinations.  Therefore, the Board 
finds a rating in excess of 10 percent is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's 
claim.

II.  Malnutrition

The Rating Schedule provides disability ratings for pellagra 
when there is a confirmed diagnosis and nonspecific symptoms 
such as decreased appetite, weight loss, abdominal 
discomfort, weakness, inability to concentrate, and 
irritability (10 percent), when there is stomatitis, 
achlorhydria, or diarrhea (20 percent), and when there is 
stomatitis, diarrhea, and symmetrical dermatitis (40 
percent).  38 C.F.R. § 4.88b, Diagnostic Code 6315.

The Rating Schedule does not provide a specific diagnostic 
code or specific ratings for malnutrition.  The RO has 
evaluated the veteran's malnutrition by analogy  under the 
criteria for pellagra.  The Board finds that rating under 
those criteria is appropriate.

The medical evidence shows that on May 1998 VA examination 
the veteran complained of gnawing epigastric pain 
precipitated by hunger with nighttime distress occurring 6 
times per month and lasting approximately one hour.  The 
examiner noted the veteran's abdomen was scaphoid with 
evidence of epigastric distress.  His weight was 45.3 kg.  
The diagnosis was chronic pyloroduodenal peptic disease with 
a small penetrating ulcer and moderate to severe 
malnutrition.

VA examination in December 1999 shows the veteran complained 
of body malaise, body weakness, right upper quadrant pain, 
and fair appetite.  The examiner noted the veteran had dry 
skin with no evidence of cheilosis, stomatitis, or 
peripheral edema.  He had abundant hair and a positive skin 
fold test.  His weight was 44.59 kg.  The diagnoses included 
moderate malnutrition, etiology undetermined, and intestinal 
parasitism (Entamoeba coli, cysts).  

At the hearing at the RO in April 2001, the veteran and his 
daughter-in-law testified primarily about the issues which 
are being further developed.  

On VA examination in October 2001 the veteran complained of 
poor appetite, body weakness, and easy fatigability.  The 
examiner noted the veteran had a thin build and was mildly 
malnourished.  He had dry skin, slightly to moderately 
sunken cheeks, and a slightly prominent rib cage, but there 
was no evidence of active skin lesions, mucosal lesions, 
cheilosis, or lymphadenopathy.  The diagnosis was mild 
malnutrition.  Records show the veteran's weight was 44.8 
kg.

Based upon a review of the record, the Board finds 
persuasive medical evidence demonstrates the veteran's 
service-connected malnutrition is presently manifested by a 
confirmed diagnosis and nonspecific symptoms such as 
decreased appetite, weight loss, abdominal discomfort, and 
weakness.  However, there is no evidence of stomatitis, 
achlorhydria, diarrhea, or symmetrical dermatitis.  In fact, 
the most recent VA examiner specifically described the 
veteran's malnutrition as mild, and records show he actually 
gained weight slightly between his December 1999 and October 
2001 VA examinations.  Therefore, the Board finds a rating 
in excess of 10 percent is not warranted.

There is no evidence of any unusual or exceptional 
circumstances as to this service-connected disorder that 
would take the veteran's case outside the norm to warrant an 
extraschedular rating.  Therefore, referral under 38 C.F.R. 
§ 3.321 is not warranted.  See Bagwell, 9 Vet. App. 337.  
The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.


ORDER

A rating in excess of 10 percent for peptic ulcer disease is 
denied.

A rating in excess of 10 percent for malnutrition is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

